Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

ELECTRICAL SWITCH WITH THREE FIXED CONTACTS 
A ROTATING KNIFE CONTACT AND THREE SWITCH POSITIONS


The Specification, Page 3, lines 22-24 are objected to under 37 CFR 1.74.           
See MPEP § 608.01(f), which states in part; "there shall be a brief description of the several views of the drawings". 
The submission of each figure shows a first, second and third inner view of the electrical switch is unacceptable given the commonly accepted meaning of the word "description" which is understood as a discourse intended to give a mental image of that which is being described.  
Please use this opportunity to identify the clamed switching positions.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “spring structure” that flexibly connects the pair of blades must be shown or the feature cancelled from the affected claims.                                                                            See MPEP § 608.02(d)

Figure 2 is objected to because while it does note the “”middle portion of the blades” (450), the illustration does not place the reference numeral in relationship to the blades (410) and (420).
37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
Claim 12 states in part; “the longitudinal middle portion” which lacks antecedent basis.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections discussed above.  

Regarding claim 1;  allowability resides at least in part with the prior art not showing or fairly teaching an electrical switch comprising three fixed contacts and a rotatable knife contact in permanent electrical connection to the third fixed contact; the rotatable knife contact comprising at least one longitudinal pair of blades flexibly connected to each other with a spring structure; the rotatable knife contact having a first and second switching positions where a pair of blades make contact with either the first fixed contact or the second fixed contact in conjunction with the third fixed contact; and a zero switching position where the first and second fixed contacts are in contact with corresponding pairs of blades electrically connecting all three fixed contacts in conjunction with ALL the remaining limitations within claim 1.

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  
US 2020/0211789 filing 12/28/2020 and 2020/0219673 filing 12/10/2020 Kolmonen et al.; 
US 20200219671 filing 4/08/2021 and  US 2020/0219683 filing 11/09/2020  Rabb et al.; and 
US 2020/0217892 Maki et al.  filing 3/16/2020 were examined for obvious double patenting rejections.  None were identified at this time.

Conclusion
This application is in condition for allowance except for the formal matters detailed above. Prosecution on the merits is closed in accordance with the practice under                 Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire                             TWO MONTHS from the mailing date of this letter.
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833